Title: To George Washington from Thomas Jefferson, 13 December 1780
From: Jefferson, Thomas
To: Washington, George


                        
                            Sir
                            Richmond December 13. 1780
                        
                        I had the honor of writing to your Excellency on the subject of an expedition contemplated by this State
                            against the british post at Detroit, and of receiving your answer of october 10th. since the date of my Letter the face of
                            things has so far changed as to leave it no longer optional in us to attempt or to decline the expedition, but compels us
                            to decide in the affirmative and to begin our preparations immediately the army the enemy at present have in the south the
                            reinforcements— still expected there and their determination to direct their future exertions to that quarter are not
                            unknown to you. the regular force proposed on our part to counteract those exertions is such either from the real or
                            supposed inability of this State as by no means to allow a hope that it may be effectual. it is therefore to be expected
                            that the scene of war will be either within our country or very nearly advanced to it; and that our principal dependance
                            is to be on militia, for which reason it becomes incumbent to keep as great a proportion of our people as possible free to
                            act in that quarter. in the mean time a combination is forming in the westward which if not diverted will call thither a
                            principal and most valuable part of our militia. from intelligence received we have reason to expect that a confederacy of
                            british and Indians to the amount of 2000 men is formed for the purpose of spreading destruction and dismay through the
                            whole extent of our frontier in the ensuing spring. shoud this take place we shall certainly lose in the south all aids of
                            militia from beyond the blue ridge besides the inhabitants who must fall a sacrifice in the course of the savage
                            irruptions. there seems to be but one method of preventing this, which is to give the western enemy employment in their
                            own country. the regular force Colo. Clarke already has with a proper draught from the militia beyond the Allegany and
                            that of three or four of our most northern counties will be adequate to the reduction of fort Detroit in the opinion of
                            Colo. Clarke, and he assigns the most probable reasons for that opinion. we have therefore determined to undertake, and to
                            commit it to his direction. whether the enterprize shall be at continental or State expence we will leave to be decided by
                            Congress hereafter, in whose Justice we can confide as to the determination. in the mean time we only ask the loan of such
                            necessaries as being already at fort Pitt will save time and an immense expence of transportation. these are
                        4 field pieces 6 pounders
                        3000 balls suited to them
                        one Mortar
                        3000 shells suited to it.
                        2 howitzes
                        grape shot
                        necessary implements and furniture for the above.
                        1000 spades
                        200 pick axes
                        1 travelling forge
                        some boats ready made shoud we not have enough prepared in time.
                        some ship carpenters tools.
                        These articles shall be either identically or specifically returned. should we prove successful it is not
                            improbable they may be where Congress woud chuse to keep them. I am therefore to solicit your Excellency’s order to the
                            Commandant at —Fort Pitt for the above articles which shall not be called for until every thing is in readiness, after
                            which there can be no danger, of their being wanted for the post at which they are. indeed there are few of the articles
                            essential for the defence of the post. I hope your Excellency will think yourself justified in lending us this aid without
                            awaiting the effect of an application elsewhere as such a delay woud render the undertaking abortive by postponing it to
                            the breaking up of the ice in the lake. independant of the favorable effects which a successfull enterprize against
                            Detroit must produce to the United States in general by keeping in quiet the frontier of the northern ones, and leaving
                            our western militia at leisure to aid those of the south, we think the like friendly office performed by us to the States
                            whenever desired and almost to the absolute exhausture of our own magazines give well founded hopes that we may be
                            accommodated on this occasion. The supplies of military stores, which have been furnished by us to Fort Pitt itself, to
                            the northern army, & most of all to the southern, are not altogether unknown to you. I am the more urgent for an
                            immediate order because Colo. Clarke awaits here your Excellency’s answer by the expresses, tho’ his presence in the
                            western country to make preparations for the expedition, if you enable us to undertake it, is so very necessary. to the
                            above I must add a request to you to send for us to Pittsburg persons proper to work the mortars and howitzes, as colo.
                            Clarke has none such, nor is there one in this state. they shall be in the pay of this State from the time they leave you.
                            any money necessary for their journey shall be repaid at pitts burg without fail by the 1st of march. At the desire of the
                            General Assembly I take the liberty of transmitting to you the inclosed resolution, and have the honor to be with the most
                            perfect esteem and regard, Your Excellency’s most obedient and most humble servant
                        
                            Th: Jefferson
                        
                     Enclosure
                                                
                            

                                In the House of Delegates Saturday the 2d of November 1780.
                            

                            
                            Resolved that his Excellency the Commander in chief be requested to settle the rank of the 1st and 2d
                                Regiments of this State which have been attached to the Continental Army and if he shall be of Opinion that they are
                                intitled to Continental Commissions to recommend them to Congress for that purpose ascertaining the time when such
                                Commissions shall bear date and saying whether such Officers shall take promotion in the line of this State or be
                                confined to the said two Regiments.
                            Resolved that the Governor be requested to transmit the above Resolution to General Washington. Teste
                            
                                John Beckley C.h.d.
                            
                            
                                December 6th 1780 Agreed to by the Senate
                            
                            
                                William Drew C.S.
                                A Copy. John Beckley C.h.d.
                            
                        
                        
                    